Norton, C. J. —
This cause is before us on a writ of error prosecuted by plaintiff from the judgment of the St. Louis court of appeals affirming the judgment of the circuit court of the city of St. Louis, dismissing his bill.
We are satisfied, after an investigation of all the matters in the record before us, that plaintiff, who became a creditor of George A. Maguire subsequently to the execution by said George to defendant, Harrison, of the deed which he assails in this suit, on the ground that it was made in fraud of creditors, has failed in his proof to show fraud in the transaction. The opinion of the court of appeals is reported in 11 Mo. App. 136, where the facts and the law applicable to them are fully stated, and without reiterating them here we affirm the judgment.